Mr. Justice Cartwright delivered the opinion of the court: On April 26, 1912, John B. Martin conveyed by warranty deed to his daughter, the appellant, Isa Marie Wigginton, who was then Isa Marie Martin and who has been married to Albert Wigginton, the west half of the northeast quarter of section 31, township 20, range 3, and the southwest quarter of the southwest quarter of section 11, township 19, range 4, in Logan county, for her natural life, with remainder after her death to her lineal descendants, and reserving to himself a life estate, with the provision that she should occupy the land as tenant during his life, rendering to him a yearly rent of $400, payable on the last day of December in each year, retaining out of said sum the taxes of each year, which she was to pay. The deed was set aside as against creditors by decree of the circuit court of Logan county and the decree was reversed by this court. ( German-American Bank v. Martin, 277 Ill. 629.) It was decided that the deed was valid as against creditors, and they must be satisfied with and limited to the interest which John B. Martin retained in the lands. That interest was sold on execution, and the appellee, George D. Corwine, Sr., trustee, became the owner by sheriff’s deed dated August 30, 1918. On January 4, 1919, the appellee made a written demand on the appellant for the payment of $303.23 within five days as rent and gave notice that unless payment was made within that time her lease of the premises would be terminated. On January 10, 1919, the appellee brought this suit in forcible detainer in the circuit court of Logan county for possession of the premises and claimed said amount of rent as due December 31, 1918. Issues were formed as to possession and the payment of rent, and a jury being waived, the cause was submitted to the court for trial. The court found the issues for the appellee and rendered judgment in his favor for possession of the premises and against the appellant for $309.45 and costs and awarded a writ of restitution. From that judgment this appeal was prosecuted. Neither by the pleadings, the evidence nor the assignment of errors is any question raised concerning the freehold or any other question that would give this court jurisdiction by direct appeal, and the appeal to this court was improvidently allowed. The cause will be transferred to the Appellate Court for the Third District. Cause transferred.